Citation Nr: 1105641	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-29 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
in which the RO denied the Veteran's petition to reopen a 
previously denied claim of service connection for a back 
disability.  The Board subsequently reopened the claim and 
remanded it on its merits in December 2009 for further 
notification, evidentiary development, and adjudication.  Among 
other things, the Board instructed the agency of original 
jurisdiction (AOJ) to provide the Veteran with a VA examination 
and then re-adjudicate the claim.  The AOJ scheduled the Veteran 
for a VA examination, which was conducted in July 2010.  The 
Veteran was then provided a supplemental statement of the case 
(SSOC) in August 2010, in which the AOJ again denied the 
Veteran's service connection claim.  Thus, there has been 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in April 2008.  He and his wife testified 
before the undersigned Veterans Law Judge at a hearing in 
November 2009.  Transcripts of both hearings have been associated 
with the Veteran's claims file.


FINDING OF FACT

Any back disability from which the Veteran currently suffers is 
not related to military service or an event of service origin.




CONCLUSION OF LAW

The Veteran does not have a back disability that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claim on 
appeal has been accomplished.  

In this respect, through an August 2006 notice letter, the 
Veteran received notice of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the Veteran 
has been afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the August 2006 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In the letter, the RO also notified the Veteran 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned letter.  

The Board notes further that notice regarding an award of an 
effective date and rating criteria was provided in the August 
2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The Board does not now have such issues before it.  Thus, 
a remand for additional notification on these questions is not 
necessary.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim on appeal.  The Veteran underwent VA 
examination in May 2008 and July 2010; reports of those 
examinations are of record.  In that connection, the Board notes 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the July 2010 VA examination 
obtained in this case is adequate as it is predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran and his representative, and 
documents that the examiner conducted full physical examination 
of the Veteran.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the claim on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  

In addition, records of the Veteran's private and VA medical 
treatment have been associated with the file.  The Veteran has 
further been given the opportunity to submit evidence, and he and 
his representative have provided written argument in support of 
his claim.  Otherwise, neither the Veteran nor his representative 
has identified, and the record does not indicate, existing 
records pertinent to the claim that need to be obtained.  Under 
these circumstances, the Board finds that VA has complied with 
all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for a back disability.  
He claims that he injured his back while attempting to attach a 
trailer to a vehicle or, alternately, while attempting to lift a 
heavy box while in service, and that he has had problems with 
back pain since that time.  Thus, the Veteran contends that 
service connection for a back disability is warranted.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).

Relevant medical evidence of record consists of the Veteran's 
service treatment records and treatment records from VA and 
private treatment providers, as well as VA examinations conducted 
in May 2008 and July 2010.  Review of the Veteran's claims file 
reveals that his service treatment records document complaints of 
low back pain in May 1974.  The Veteran was diagnosed with back 
strain at the time and was noted to have no muscle spasm and no 
radiation of pain.  On a report of medical history prepared in 
conjunction with a separation examination in July 1975, the 
Veteran responded "Yes" when asked if he had "recurrent back 
pain."  The examiner's notation at the time indicates that the 
Veteran had "recurrent low back pain with heavy lifting 
secondary to an injury in 1973 - not treated."  Similarly, on 
his July 1975 separation examination, the Veteran was noted to 
have undergone orthopedic consultation regarding his complaints 
of back pain.  Record of that consultation indicates that the 
Veteran complained of recurrent low back pain after an episode of 
heavy lifting but reported to sick call only once for treatment.  
Radiological examination conducted at the time revealed spina 
bifida occulta at S1 to S5 and some narrowing of the disc space 
at L5-S1.  The examiner found the Veteran "fit for separation" 
but did not assign any other diagnoses.  

Relevant post-service medical records consist of treatment 
records from private treatment providers and from the Mountain 
Home VAMC, as well as VA examinations conducted in May 2008 and 
July 2010.  Treatment records from the Veteran's ongoing 
treatment at the Mountain Home VAMC reflect that he has been 
diagnosed with low back pain and degenerative joint disease and 
is currently receiving treatment for his back disorder at that 
facility.  Private treatment records document that the Veteran 
has received ongoing treatment for "lumbar disc syndrome" since 
1986; he has also received ongoing treatment for a diagnosis of 
degenerative disc disease with associated sciatica.  In addition, 
private physicians submitted statements in April 2008 and May 
2008 linking the Veteran's current diagnosis to his reported May 
1974 in-service injury.  To that end, one private treatment 
provider noted in April 2008 that, after having reviewed the 
Veteran's service treatment records, he was of the opinion that 
the Veteran's "recurrent chronic lumbar disc syndrome is a 
direct result of his May 1974 service injury."  Similarly, a 
second private physician opined in a May 2008 letter that the 
Veteran's diagnosis was "multiple lumbar disc bulges and 
herniations that he sustained while being in the Armed 
Services."

The RO has also obtained records from the Social Security 
Administration (SSA) relating to his award of disability benefits 
in October 1989; these records reflect that the Veteran injured 
his back while at work in February 1985.  Contemporaneous 
treatment reports contained in the SSA record reflect that at the 
time of that injury, the Veteran did not report having had a 
prior back injury.  To the contrary, the Veteran reported to his 
treatment providers and stated on his SSA benefits application 
that he first experienced problems in his back following the 
February 1985 work-related injury.  He reiterated this claim at 
May 1989 evaluations conducted by both a psychiatrist and 
orthopedic specialist; on both occasions, he reported that his 
first back injury was the February 1985 work incident.  (It 
appears that the physicians who provided opinions favorable to 
the Veteran's claim of service connection did not have these 
records to review.)

Report of a May 2008 VA orthopedic examination reflects that the 
Veteran complained of having back pain since an incident in 
service in which he was injured while lifting a heavy parcel in 
May 1974.  The Veteran stated that, following the injury, he was 
kept on "profile" for the rest of his active duty.  The 
examiner conducted physical and radiological examination of the 
Veteran but did not review the claims file.  Radiological 
examination revealed minimal scoliotic curve of the lumbar spine 
with spondylosis; magnetic resonance imagery study revealed facet 
arthrosis in the spine.  The examiner diagnosed the Veteran with 
multilevel degenerative joint disease and intervertebral disc 
disease, but did not offer an etiological opinion.

Pursuant to the Board's December 2009 remand, the Veteran was 
again provided VA examination in July 2010.  At that examination, 
the Veteran was noted to have complained of back pain in May 
1974, while on active duty.  He was further noted to have been 
diagnosed with spina bifida occulta at his separation medical 
examination, although no further diagnosis of any back disability 
was made at the time.  The examiner conducted a full physical 
examination of the Veteran, including radiological evaluation, 
and diagnosed him with degenerative disc disease of the 
lumbosacral spine, lumbar spondylosis, and mild dextroscoliosis, 
as well as spina bifida occulta.  After reviewing the Veteran's 
claims file, including the positive opinions offered by private 
physicians in April 2008 and May 2008, the examiner concluded 
that the Veteran's current back disability was less likely than 
not related to service, reasoning instead that it was more likely 
that his spina bifida occulta was the cause of his low back pain 
in service.  In so finding, the examiner noted that low back pain 
on lifting was a "typical presentation of spina bifida occulta, 
which is a congenital abnormality which can cause lower back pain 
in adult life."  The examiner further pointed to the fact that 
there was no evidence of a specific permanent injury during 
service and observed that the record was silent as to any 
complaints of or treatment for back problems from the Veteran's 
separation from service until his February 1985 work-related back 
injury, for which he was granted SSA disability benefits.

The Veteran has also submitted multiple written statements to VA 
in support of his service connection claim, and he and his wife 
testified before the undersigned Veterans Law Judge in November 
2009.  To that end, the Veteran has stated on multiple occasions 
that he injured his back while in service, although his 
explanations of how that injury occurred have differed over the 
course of the appeal period.  On his September 2007 VA Form 9 
(Appeal to Board of Veterans Appeals), he stated that he injured 
his back while bending down to hook a trailer to a vehicle.  
However, in multiple other statements, including at his hearing 
before the undersigned Veterans Law Judge, he contended instead 
that he injured his back while bending over to pick up a heavy 
box.  He has further contended that he has had problems with his 
back since the in-service injury, however described; records of 
his ongoing medical treatment document that he has made similar 
reports to multiple treatment providers.  The Board further notes 
in particular that at his November 2009 hearing, in addition to 
claiming that he injured his back while picking up a heavy parcel 
during service, the Veteran flatly denied having experienced any 
post-service injury to his back.

Upon review of the evidence of record, the Board finds that there 
is no probative evidence medically relating any current back 
disability to military service.  The Board notes in particular 
that the Veteran's May 1974 in-service complaint of back pain, on 
which he blames his current back disability, is noted in his 
service treatment records, but upon orthopedic examination at his 
July 1975 separation medical examination, the Veteran was found 
to have only spina bifida occulta of the lumbosacral spine; no 
further diagnosis of any back disability was made.  That any in-
service back injury resolved without residuals is further 
supported by the fact that the Veteran did not seek treatment for 
any problems with his back until nearly a decade after his 
separation from service-in February 1985, when he reported to 
his treatment providers that he had injured his back in a post-
service work-related accident.  In addition, the Board looks to 
the statements by the VA examiner in July 2010, in which he 
opines that the Veteran's current back disability is unrelated to 
any incident in service.  Additionally, no arthritis was shown 
within a year of the Veteran's separation from active military 
service.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, as a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent to 
provide a probative opinion on a medical matter, such as an 
etiological relationship between any current disability and 
military service.  See Bostain, 11 Vet. App. at 127.  As noted 
above, the Board acknowledges that the Veteran has reported that 
he first experienced symptoms of back pain during service.  The 
Veteran is competent to provide testimony concerning factual 
matters of which he has first-hand knowledge (i.e., experiencing 
symptoms either in service or after service).  See, e.g., Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, he is not competent to say that 
any such symptoms experienced in service were a result of or 
worsened by any incident in service or were of a chronic nature 
to which a specific current disability can be attributed.  

To the contrary, the Veteran was noted on multiple occasions, 
including in his May 1989 SSA orthopedic evaluation, to report no 
injury to his back prior to the February 1985 work-related 
incident to which he attributed his back problems at that time.  
Records of the Veteran's post-service treatment further reflect 
that he did not seek treatment for or reference any back problems 
for nearly 10 years following his separation from service, at 
which point he sought treatment and disability assistance for a 
back disability he specifically attributed not to any in-service 
incident, but to a February 1985 work-related injury.  Further, 
when considering the Veteran's contentions of having experienced 
back pain since service, the VA examiner concluded that any in-
service problem resolved without residuals and was unrelated to 
his current back disability.  This evidence leads to the 
conclusion that the Veteran's statements regarding continued 
problems since service are not credible.  

The Board concedes that the Veteran currently carries a diagnosis 
of lumbar degenerative disc disease.  However, the Board finds 
compelling the fact that the only medical professional to have 
full access to the Veteran's medical history, including his 
February 1985 post-service back injury-the July 2010 VA 
examiner-opined that the Veteran's current diagnosis was not 
related to military service.  The July 2010 VA examiner 
specifically found that the Veteran's complaints of back pain 
were due, not to any in-service event, but to his congenital 
spina bifida occulta and to his post-service February 1985 work 
injury, which the Veteran himself has blamed for his back 
problems on multiple occasions.  In so finding, the examiner 
considered the Veteran's report of back pain that began in 
service and continued to the present; however, based on a full 
review of the medical evidence and physical examination, the 
examiner still concluded that the Veteran's current disability 
was not related to service.  To the contrary, the April 2008 
private physician relied only on the Veteran's reported history 
in rendering his positive opinion, and the May 2008 private 
provider similarly relied solely on the Veteran's own reports and 
his service treatment records, without recourse to evidence of 
his intervening February 1985 injury.  The Board is persuaded by 
the July 2010 VA examiner's opinion, which reflects evaluation of 
both physical examination of the Veteran and the entire record.  
Thus, in this case, when weighing the evidence of record, the 
Board finds compelling the lack of any probative medical evidence 
linking a current back disability to service or event coincident 
therewith.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's knowledge and skill in analyzing 
the data, and the medical conclusion reached.  The weight to be 
attached to such opinions is within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not, and the extent to which, they considered 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  For the reasons set forth below, the Board is 
thus satisfied that the July 2010 VA examiner's opinion is 
adequate for deciding this appeal and is of greater weight than 
the opinion offered by the private practitioners who submitted 
letters in April 2008 and May 2008 regarding the etiology of the 
Veteran's current back disorder.  

In so finding, the Board notes that the 2008 private opinions 
fail to take into account the Veteran's clearly stated history of 
having injured his back not in service but in a February 1985 
work accident, as noted by the July 2010 VA examiner.  To the 
contrary, as noted above, the April 2008 private treatment 
provider relied solely on the Veteran's reported history in 
rendering his opinion-a reported history that, as discussed 
above, the Board finds not to be credible.  Similarly, although 
the May 2008 private physician claimed to have reviewed the 
Veteran's service treatment records in rendering his opinion, the 
Board notes that he discussed only the Veteran's claimed in-
service injury and did not reference or discuss his well-
documented February 1985 work-related back injury.  Given these 
failures, and in light of the well-reasoned negative opinion 
offered by the VA examiner in July 2010, which relied on thorough 
consideration of the Veteran's entire medical history as well as 
the examiner's medical knowledge and expertise, the Board finds 
the private physicians' statements to be of less probative value.  
See Gabrielson, 7 Vet. App. at 40.  The July 2010 VA reviewer, by 
contrast, provided a report that considered the Veteran's history 
and set out his findings in detail, and contained fully 
articulated reasons for his conclusions.  Importantly, the July 
2010 VA examiner considered not only the Veteran's reports of his 
claimed in-service injury but also contemporaneous records of his 
post-service injury in February 1985, which the Veteran stated to 
multiple treatment providers at the time was the true origin of 
his back problems.  For these reasons, the Board concludes that 
the July 2010 VA examiner's opinion is of greater weight.

The strongest evidence in favor of the Veteran's claim is the 
April 2008 and May 2008 opinions from private treatment providers 
indicating that the Veteran's current back disability is linked 
to service.  The Board concludes, however, that this evidence is 
outweighed by the medical evidence from the July 2010 VA 
reviewer's opinion.  In so finding, the Board reiterates that the 
July 2010 VA reviewer's well-reasoned opinion was based on a 
thorough review of the claims file as well as the Veteran's 
reported history, including evaluation of his physical condition 
and medical history in the context of current medical knowledge 
governing the symptomatology and presentation of spina bifida 
occulta.  Thus, in arriving at a decision as to whether the 
Veteran's current back disability is etiologically linked to his 
service, the Board finds persuasive the medical opinion provided 
by the VA reviewer in July 2010.

Based on a review of the foregoing evidence and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a back disability.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


